UNITED STATES COURT OF APPEALS
                                   FIFTH CIRCUIT

                                      _________________

                                          No. 99-31426

                                      (Summary Calendar)
                                      _________________


               TERRENCE SHALOW,


                                                    Plaintiff-Appellant,

               versus


               WILLIAM J. HENDERSON,


                                                    Defendant-Appellee.



                          Appeal from the United States District Court
                             For the Western District of Louisiana
                                          98-CV-497

                                          June 12, 2000

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

       Terrence Shalow appeals the summary judgment rendered in favor of defendant William

Henderson. For the reasons set forth below, we affirm the judgment of the district court.




       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
       Shalow has been employed by the United States Postal Service since 1984. In October 1994,

he filed an Equal Employment Opportunity (“EEO”) complaint with the Post Office claiming race,

sex, and reverse age discrimination based on the fact that he was required to be trained on “four-digit

keying” while his co-workers were not.1       In March, 1998, Shalow filed this lawsuit against the

Postmaster General of the United States Postal Service (the “Post Office”), alleging discrimination

based o n race and age as well as breach of the settlement agreement reached in his previous EEO

action. The district court granted the Post Office’s motion for summary judgment, finding that

Shalow had (1) waived his claims of sex discrimination and employer reprisal, (2) failed to state a

claim for age discrimination under the ADEA because he was under the age of forty when his EEO

complaint was filed, and (3) failed to support his claim of discrimination based on race. Shalow filed

this timely appeal. On appeal, he again argues that he was discriminated against on the basis of age,

race, and sex2 because he was required to train in four-digit keying while three of his co-workers were



       1
                This was not Shalow’s first EEO complaint. In a prior complaint filed in November
1992, Shalow alleged “race, color and reprisal discrimination” because he was asked to perform
postal duties that he alleged should have been assigned to his white, male co-worker. Shalow and
the Post Office reached a settlement, which provided that “[a]ll employees will adhere to their bid
assignments including [the identified] employee. The work assignments will be determined by
Management in accordance to all applicable postal regulations and the National Agreement.”
Shalow, however, complained that the Post Office breached the settlement agreement and reopened
his EEO complaint. He ultimately filed a lawsuit based upon that complaint. The district court
granted summary judgment in favor of the Post Office, and we affirmed.
       2
                  The district court properly held that Shalow waived his claim of sex discrimination by
failing to raise it in his pleadings. See Principal Health Care of La. v. Lewer Agency, Inc., 38 F.3d
240, 244 (5th Cir. 1994) (holding that plaintiff waived coverage issue by failing to raise it in
declaratory judgment complaint ). On appeal, Shalow again argues that he was a victim of sex
discrimination. He fails, however, to present any argument that the district court erred in dismissing
this claim below. Accordingly, he has waived this issue on appeal. See DSC Communications Corp.
v. Next Level Communications, 107 F.3d 322, 326 n.2 (5th Cir. 1997) (“[A] party who fails to raise
an issue in its initial brief waives the right to review of that issue.”).

                                                  -2-
not.3

        We review a district court’s grant of summary judgment de novo, applying the same standard

as the district court. See Firesheets v. A.G. Bldg Specialists, Inc., 134 F.3d 729, 730 (5th Cir. 1998).

Summary judgment should be granted where the “pleadings, depositions, interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any

material fact.” Id. (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 91 F. Ed.

2d 265 (1986)).

        Shalow first argues that he suffered “reverse age” discrimination in violation of the Age

Discrimination in Employment Act (ADEA), 29 U.S.C. § 621 et seq., because he was required to

train in four-digit keying while his older co-workers were not. Accordi ng to Shalow, when he

complained to management about having to key outgoing mail, he was told that “[co-workers]

Simmons and Tolliver were to ole [sic] to key outgoing primary.”

        In order to establish a prima facie case of age discrimination under the ADEA, a plaintiff must


        3
                  As an initial matter, we agree with the district court’s narrowing of the issues
presented in the instant lawsuit. In his 1994 EEO complaint, Shalow argued that he was
discriminated against based on age, race, and sex because he was required to train in four-digit
keying. When the EEOC remanded the complaint to the Post Office, it specifically held that Shalow’s
claims were not duplicative of those raised in his 1992 EEO complaint because the 1992 complaint
alleged that Shalow was unfairly required to key outgoing mail during the hours of 3 a.m and 5 a.m.
Although Shalow’s o riginal complaint argues that he was discriminated against in that he was
required to key outgoing mail during the early morning hours—and in fact fails to ever mention four-
digit keying—we believe that because he failed to raise that issue in his related EEO complaint (and
in fact raised it years earlier), the only issue raised in this case is whether Shalow was discriminated
against based on age or race by being required to train in four-digit keying in July 1994.
         Finally, we agree with the district court that Shalow waived his breach of settlement
agreement claim by failing to raise it in the EEO complaint. See Young v. City of Houston, 906 F.2d
177, 179-80 (5th Cir. 1990) (ho lding that a court’s inquiry is limited to the “scope of the EEOC
investigation which can reasonably be expected to grow out of the charge of discrimination.”)
(citation omitted). Here, there is no evidence that the EEOC considered a breach of agreement claim
when investigating Shalow’s complaint. See id.

                                                  -3-
prove that he “(1) was discharged; (2) was qualified for the position; (3) was within the protected age

class—over 40—at the time of his discharge; and (4) was replaced by a younger person, or a person

outside the protected age class, or otherwise was discharged because of his or her age.” Stults v.

Conoco, Inc., 76 F.3d 651, 656 n.2 (5th Cir. 1996). Shalow has not—and indeed cannot—establish

a prima facie case of age discrimination because he was thirty-five-years-old when he filed his

complaint and thus outside of the protected age class. Save for one reference to an unnamed New

Jersey case, Shalow fails to cite to any cases in which a federal court recognizes that the ADEA

provides a remedy for reverse age discrimination. Other courts have refused to recognize the

availability of such a remedy. See, e.g., Hamilton v. Caterpillar Inc., 966 F.2d 1226, 1228 (7th Cir.

1992) (“The ADEA does not provide a remedy for reverse age discrimination.”). Beyond this,

Shalow fails to allege that he was discharged from his employment or suffered any other adverse

employment action.     Shalow is therefore unable to support his claim that he suffered disparate

treatment in violation of the ADEA. Accordingly, the district court did not err in entering summary

judgment against Shalow on his reverse age discrimination claim.

       Shalow next contends that he was discriminated against on the basis of his race in violation

of Title VII. Specifically, he alleges that he was required to train in four-digit keying because he was

African-American. Title VII prohibits an employer from refusing to hire, discharging or “otherwise

discriminat[ing] against any individual with respect to his compensation, terms, conditions, o r

privileges of employment, because of such individual’s race.” 42 U.S.C. § 2000e-2(a)(1). In order

to establish a prima facie case of disparate treatment based on race under Title VII, a plaintiff must

demonstrate that he (1) is a member of a protected class, (2) was qualified for his position, (3) was

subjected to an adverse employment action, and (4) was replaced by someone outside of the


                                                  -4-
protected class. See Shackelford v. Deloitte & Touche, 190 F.3d 398, 404 (5th Cir. 1999). Only

after a plaintiff establishes a prima facie case of discrimination does the burden shift to the defendant

to rebut the presumption of discrimination by articulating a legitimate, nondiscriminatory reason for

its actions. See id.

        Shalow fails to show that requiring him to participate in four-digit keying training amounted

to or led to an adverse employment action. An “employment action constitutes a significant change

in employment status, such as hiring, firing, failing to promote, reassignment with significantly

different responsibilities, or a decision causing a significant change in benefits.” Burlington Indus.,

Inc. v. Ellerth, 524 U.S. 742, 118 S. Ct. 2257, 141 L. Ed. 2d 633 (1998); Shackelford, 190 F.3d at

407 (same). Shalow fails to argue that he suffered any adverse employment effects from being

required to participate in training. To the extent that he attempts to argue that he was adversely

affected in that he was required to key outgoing mail between 3 a.m. and 5 a.m., Shalow fails to show

that his training led to this job responsibility. The possibility of a causal link between the two is

contradicted by the facts that (1) according to his prior complaint, Shalow was required to key

outgoing mail in 1991, prior to the 1994 training that forms the basis of this lawsuit, and (2) two of

Shalow’s co-workers who were not required to key outgoing mail during early morning hours were

trained in four-digit keying years earlier. Under the facts as alleged by Shalow, no conflict of

evidence exists so as to create a jury question on the issue of racial discrimination. See Boyd v. State

Farm Ins. Co., 158 F.3d 326, 328 (5th Cir. 1998). Accordingly, the district court was correct in

granting summary judgment in favor of the Post Office on Shalow’s Title VII claim.4


        4
               Shalow focuses much of his appellate brief on arguing that one of his co-workers
received more favorable treatment than he did. In light of the fact that this co-worker is also African
American, we agree with the district court that this evidence does not support Shalow’s claim of

                                                  -5-
       For the foregoing reasons, the judgment of the district court is AFFIRMED.




racial discrimination.

                                             -6-